Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17/204204. Claims 1-10 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 10 is/are drawn to method (i.e., a process), and claim(s) 9, and 10 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 9, and 10 is/are drawn to one of the statutory categories of invention. 
Claims 1-10 are directed to determining an advertisement to be displayed based on detecting persons attributes and approaching person who may have an interest in display content displayed on a display unit. Specifically, the claims determine, based on detection information acquired, an attribute of an (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, display unit, processing device, person determination unit, detection unit, detection unit, content selection unit merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, display unit, processing device, person determination unit, detection unit, detection unit, content selection unit perform(s) the steps or functions of determine, based on detection information acquired, an attribute of an approaching person who may have an interest in display content displayed on a display unit installed; and refer to related content information indicating related content related to candidate content for each set of the candidate content and an attribute of a person, the candidate content being a candidate of the display content, and to select the related content related to the display content. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, display unit, processing device, person determination unit, detection unit, detection unit, content selection unit to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining an advertisement to be displayed based on detecting persons attributes and approaching person who may have an interest in display content displayed on a display unit. As discussed above, taking the claim elements separately, the system, display unit, processing device, person determination unit, detection unit, detection unit, content selection unit perform(s) the steps or functions of determine, based on detection information acquired, an attribute of an approaching person who may have an interest in display content displayed on a display unit installed; and refer to related content information indicating related content related to candidate content for each set of the candidate content and an attribute of a person, the candidate content being a candidate of the display content, and to select the related content related to the display content. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining an 
As for dependent claims 2-8 further describe the abstract idea of determining an advertisement to be displayed based on detecting persons attributes and approaching person who may have an interest in display content displayed on a display unit. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanada, (Foreign Application No. WO2021220485A1).

Regarding Claim 1, Sanada teaches an information processing device comprising:a person determination unit (abstract paragraph: an image acquisition unit that obtains a captured image) configured to determine, based on detection information acquired from a detection unit (abstract paragraph: a person detection unit), (abstract paragraph: an attribute determination unit that determines an attribute), an attribute of an approaching person who may have an interest in display content displayed on a display unit (Technical Field paragraph: a content display system) installed in association with the detection unit (background art paragraph: displayed on the display device); and (Attribute determination unit 232 paragraph: The attribute determination unit 232 determines the attribute of the person detected by the person detection unit 2310. For example, the attribute determination unit 232 determines the attribute of the detected person by the image recognition process for the human image input from the person detection unit 2310. The attribute determination unit 232 inputs the attribute information indicating the determined attribute to the content selection unit 233. When a plurality of detected person attributes are determined, the attribute determination unit 232 inputs attribute information including the determined plurality of attributes to the content selection unit 233. The process in which the attribute determination unit 232 determines a person's attributes from a person image is also referred to as "attribute determination process" below. The attribute determined by the attribute determination process is, for example, information indicating a person's characteristics. Examples of human characteristics include gender, age group, occupation, clothing, belongings, and the like), and (abstract paragraph: This content selection device includes: an image acquisition unit that obtains a captured image; a person detection unit that detects a person included in the image; an attribute determination unit that determines an attribute of the person detected by the person detection unit; a content selection unit that selects content on the basis of the attribute; and a reproduction control unit that prepares the reproduction of a plurality of contents selected by the content selection unit until a first content being reproduced is terminated, and reproduces a second content that is one of the plurality of contents when the first content is terminated),a content selection unit (Content selection unit 233 paragraph: The content selection unit 233) configured to refer to related content information indicating related content related to candidate content (1. First embodiment paragraph: the content selection device 20 according to the present embodiment selects a plurality of candidates for the next content) for each set of the candidate content and an attribute of a person (Content selection unit 233 paragraph: selects content based on the attributes determined by the attribute determination unit 232), the candidate content being a candidate of the display content, and to select the related content related to the display content (claims: A content selection unit that selects content based on the above attributes); (Background art 

Regarding Claim 2, Sanada teaches the information processing device according to claim 1, wherein the person determination unit determines that a person appearing in an image configuring the detection information is the approaching person in a case where a size of a face of the person is a predetermined size or larger for a predetermined duration or longer; ((2-2-2) Direction detection unit 2311 paragraph: The orientation detection unit 2311 detects the orientation of the human face included in the captured image with respect to the human behavior. For example, the orientation detection unit 2311 performs image recognition processing on a human image input from the human detection unit 2310, and detects the orientation of the human face detected by the human detection unit 2310. The process in which the orientation detection unit 2311 detects the orientation of a person's face from a human image is also referred to as "orientation detection processing" below… When the orientation of a person's face is detected by the orientation detection process, the orientation detection unit 2311 inputs the detection result to the content selection unit 233).

Regarding Claim 3, Sanada teaches the information processing device according to claim 1, wherein the person determination unit determines that a person appearing in an image configuring the detection information is the approaching person in a case where a line-of-Sight direction of the person is a direction toward an inside of a display region of the display unit; (Speed detection unit 2312 paragraph: detects the walking speed of the person included in the captured image with respect to the behavior of the person. For example, the speed detection unit 2312 performs image recognition processing on the captured image input from the image acquisition unit 230 based on the detection result of the person input from the person detection unit 2310, and the person detection unit 2310 detects the person. Detect walking speed. The process of detecting the walking speed of a person from the captured image by the speed detection unit 2312 is also referred to as "speed detection process" below).

Regarding Claim 4, Sanada teaches the information processing device according to claim 2, wherein the person determination unit determines, based on the image, at least one of an age group or a gender as the attribute of the approaching person; (Server device 30 paragraph: Attributes are information that indicates the characteristics of a person. For example, attributes include gender, age group, occupation, clothing, belongings, and the like.), (Server device 30 paragraph: the server device 30 generates the content used in the content selection device 20. Further, the server device 30 may generate information in which human attributes and contents are associated with each other. The server device 30 transmits the generated information to the content selection device 20 and stores it. The server device 30 may update the information stored in the content selection device 20. Attributes are information that indicates the characteristics of a person. For example, attributes include gender, age group, occupation, clothing, belongings, and the like).

Regarding Claim 5, Sanada teaches the information processing device according to claim 2, wherein the person determination unit determines a group attribute of a group consisting of no less than two persons appearing in the image, based on an attribute of each of the no less than two persons (Attribute determination unit 232 paragraph: a plurality of detected person attributes are determined, the attribute determination unit 232 inputs attribute information including the determined plurality of attributes to the content selection unit 233… The process in which the attribute determination unit 232 determines a person's attributes from a person image is also referred to as "attribute determination process" below. The attribute determined by the attribute determination process is, for example, information indicating a person's characteristics. Examples of human characteristics include gender, age group, occupation, clothing, belongings, and the like), and the content selection unit refers to the related content information including a set of the candidate content and the group attribute as the set, and selects the related content, (Content selection unit 233 paragraph: The content selection unit 233 selects content based on the attributes determined by the attribute determination unit 232. The content selection unit 233 selects content based on the attribute information input from the attribute determination unit 232. The content selection unit 233 may select a plurality of contents. The 

the information processing device according to claim 2, wherein, in a case where operation information is acquired in response to an operation on an input unit, the person determination unit prioritizes determination of the approaching person based on the operation information over determination of the approaching person based on the image; (Description paragraph: the content selection unit 233 selects an attribute based on the detected walking speed of the person, and selects the content based on the selected attribute), (“Examiner interpretation: the person selection is based on calculating the walking speed and based on the result its prioritizing that person and its providing the content to be displayed to that specific user).

Regarding Claim 8, Sanada teaches the information processing device according to claim 1, wherein the related content information includes identification information of the display unit on which the candidate content is displayed, in association with the candidate content, and the content selection unit selects related content corresponding to identification information of the display unit on which the display content is displayed; (Display device 40 paragraph: The display device 40 is a device for displaying contents (images) on the display screen 42. The display device 40 is, for example, digital signage, and displays content indicating an advertisement. The display screen 42 is, for example, a liquid crystal display, a plasma display, an organic EL (Organic Electro-Luminescence) display, or the like. Further, the digital signage may be realized by a device that displays the content by projecting the content from the projector onto the screen).

Regarding Claim 9, Sanada teaches an information processing system, comprising:the detection unit; (abstract paragraph: a person detection unit), (abstract paragraph: an attribute determination unit that determines an attribute),the display unit; and (Technical Field paragraph: a content display system),the information processing device according to claim 1; (same rejection as claim 1).

an information processing method for an information processing device, the information processing method comprising:determining, based on detection information acquired from a detection unit (abstract paragraph: a person detection unit), (abstract paragraph: an attribute determination unit that determines an attribute), an attribute of an approaching person to display content displayed on a display unit (Technical Field paragraph: a content display system) installed in association with the detection unit(background art paragraph: displayed on the display device); and (Attribute determination unit 232 paragraph: The attribute determination unit 232 determines the attribute of the person detected by the person detection unit 2310. For example, the attribute determination unit 232 determines the attribute of the detected person by the image recognition process for the human image input from the person detection unit 2310. The attribute determination unit 232 inputs the attribute information indicating the determined attribute to the content selection unit 233. When a plurality of detected person attributes are determined, the attribute determination unit 232 inputs attribute information including the determined plurality of attributes to the content selection unit 233. The process in which the attribute determination unit 232 determines a person's attributes from a person image is also referred to as "attribute determination process" below. The attribute determined by the attribute determination process is, for example, information indicating a person's characteristics. Examples of human characteristics include gender, age group, occupation, clothing, belongings, and the like), and (abstract paragraph: This content selection device includes: an image acquisition unit that obtains a captured image; a person detection unit that detects a person included in the image; an attribute determination unit that determines an attribute of the person detected by the person detection unit; a content selection unit that selects content on the basis of the attribute; and a reproduction control unit that prepares the reproduction of a plurality of contents selected by the content selection unit until a first content being reproduced is terminated, and reproduces a second content that is one of the plurality of contents when the first content is terminated),referring to related content information indicating related content related to candidate content (1. First embodiment paragraph: the content selection device 20 according to the present embodiment selects a plurality of candidates for the next content) for each set of the candidate content and an attribute of a person (Content selection unit 233 paragraph: selects content based on the attributes the candidate content being a candidate of the display content, and selecting the related content related to the display content (claims: A content selection unit that selects content based on the above attributes); (Background art paragraph: Conventionally, various techniques have been proposed in which a feature of a target person included in an image captured by an imaging device is detected and content such as an advertisement suitable for the detected feature is displayed on the display device).
	


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanada, (Foreign Application No. WO2021220485A1) in view of Shibutani, (Foreign Application No. JP2014030122A).
	As to Claim 7, Sanada teaches the information processing device according to claim 6.
Sanada does not teach wherein, in case where an operation on a predetermined partial region of the display content is detected, the content selection unit selects related content corresponding to the predetermined partial region.
However Shibutani teaches wherein, in case where an operation on a predetermined partial region of the display content is detected, the content selection unit selects related content corresponding to the predetermined partial region; (DESCRIPTION-OF-EMBODIMENTS paragraph: a photographing range so as to photograph at least a part of a region (hereinafter referred to as a viewing region) where a viewer of a display image on the display device 14 can exist, and images within the photographing range are displayed. The represented image data is generated. As the camera 16, for example, a known imaging device using a CCD sensor can be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanada to include wherein, in case where an operation on a predetermined partial region of the display content is detected, the content selection unit selects related content corresponding to the predetermined partial region of Shibutani. Motivation to do so comes from the knowledge well known in the art that wherein, in case where an operation on a predetermined partial region of the display content is detected, the content selection unit selects related content corresponding to the predetermined partial region would provide a more accurate content that a person would be interested in and that would therefore make the method/system more accurate.
	
NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Lisa Smith, Audience Targeting Strategies from Digital Marketing Experts, 2019” describes ““One of the most important lessons we have learned is that a team marketing analyst must be frequently controlling the decisions that the algorithm is taking,” he added. “In this way, the algorithm can be refined and educated more quickly based on the knowledge the company had in the past.””.

	
Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20160275337A1 teaches similar invention which describes In a digital signage apparatus, a controller makes an imaging unit photograph in a first image quality mode and performs face recognition to a captured image obtained by the imaging unit. When the predetermined condition is satisfied in which the behavior of the person in front of the digital signage apparatus is assumed to be .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621